UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010. OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESo NO x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at July 3, 2010 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets July 3, 2010, and January 2, 2010 3 Condensed Consolidated Statements of Income Three Months Ended July 3, 2010, and July 4, 2009 5 Condensed Consolidated Statements of Income Six Months Ended July 3, 2010, and July 4, 2009 6 Condensed Consolidated Statements of Cash Flows Three Months Ended July 3, 2010, and July 4, 2009 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 26 Item 4.Controls and Procedures 26 PART II.OTHER INFORMATION Item 1.Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3.Defaults Upon Senior Securities - None - Item 5.Other Information - None - Item 6.Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 30 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 3, (Unaudited) Jan. 2, ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Receivables Inventories (Note C) Deferred income taxes Prepaid expenses and other current assets Total Current Assets PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements Buildings Machinery and equipment Construction in progress Less accumulated depreciation Net Property, Plant, and Equipment GOODWILL OTHER ASSETS Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 3, (Unaudited) Jan. 2, LIABILITIES ANDEQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable and current maturities of long-term debt and capital lease obligations 39 Current maturities of other long-term obligations Total Current Liabilities LONG-TERM DEBT CAPITAL LEASE OBLIGATIONS - - OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES EQUITY HNI Corporation shareholders' equity: Capital Stock: Preferred, $1 par value, authorized 2,000,000shares, no shares outstanding - - Common, $1 par value, authorized200,000,000 shares, outstanding - July 3, 2010 – 45,040,418 shares; January 2, 2010 – 45,093,504 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income ) ) Total HNI Corporation shareholders' equity Noncontrolling interest TotalEquity Total Liabilities andEquity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended July 3, July 4, (As Adjusted) (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross profit Selling and administrative expenses Restructuring and impairment Operating income (loss) Interest income 92 Interest expense Earnings (loss) before income taxes ) Income taxes ) Income (loss) from continuing operations, less applicable income taxes ) Discontinued operations, less applicable income taxes ) ) Net income (loss) ) Less: Net income attributable to the noncontrolling interest 62 7 Net income (loss) attributable to HNI Corporation $ $ ) Income (loss) from continuing operations attributable to HNI Corporation per common share – basic $ $ ) Discontinued operations attributable to HNI Corporation per common share – basic $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – basic $ $ ) Average number of common shares outstanding – basic Income (loss) from continuing operations attributable to HNI Corporation per common share – diluted $ $ ) Discontinued operations attributable to HNI Corporation per common share – diluted $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – diluted $ $ ) Average number of common shares outstanding – diluted Cash dividends per common share $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended July 3, July 4, (As Adjusted) (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross profit Selling and administrative expenses Restructuring and impairment Operating income (loss) ) Interest income Interest expense Earnings (loss) before income taxes ) Income taxes ) ) Income (loss) from continuing operations, less applicable income taxes ) Discontinued operations, less applicable income taxes ) ) Net income (loss) ) ) Less: Net income attributable to the noncontrolling interest 34 Net income (loss) attributable to HNI Corporation $ ) $ ) Income (loss) from continuing operations attributable to HNI Corporation per common share – basic $ $ ) Discontinued operations attributable to HNI Corporation per common share – basic $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – basic $ ) $ ) Average number of common shares outstanding – basic Income (loss) from continuing operations attributable to HNI Corporation per common share – diluted $ $ ) Discontinued operations attributable to HNI Corporation per common share – diluted $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – diluted $ ) $ ) Average number of common shares outstanding – diluted Cash dividends per common share $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July 3, 2010 July 4, 2009 (In thousands) Net Cash Flows From (To) Operating Activities: Net income (loss) $ ) $ ) Noncash items included in net income: Depreciation and amortization Other postretirement and post employmentbenefits Stock-based compensation Deferred income taxes ) (Gain)/Loss on sale, retirement and impairment of long-lived assets and intangibles Stock issued to retirement plan Other – net Net increase (decrease) in operatingassets and liabilities ) Increase (decrease) in other liabilities ) ) Net cash flows from (to) operating activities Net Cash Flows From (To) Investing Activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment Acquisition spending, net of cash acquired - ) Capitalized software ) ) Purchase of long-term investments ) ) Sales or maturities of long-term investments Other - Net - Net cash flows from (to) investing activities ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock Purchase of HNI Corporation common stock ) - Proceeds from long-term debt Payments of note and long-term debt and otherfinancing ) ) Dividends paid ) ) Net cash flows from (to) financing activities ) ) Net increase (decrease) in cash andcash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 7 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) July 3, 2010 Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The January 2, 2010 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the six-month period ended July 3, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending January 1, 2011.For further information, refer to the consolidated financial statements and accompanying notes included in HNI Corporation's (the "Corporation") Annual Report on Form 10-K for the fiscal year ended January 2, 2010. Note B. Stock-Based Compensation The Corporation measures stock-based compensation expense at grant date, based on the fair value of the award and recognizes expense over the employee requisite service period.For the three and six months ended July 3, 2010, and July 4, 2009, the Corporation recognized $1.6 million and $3.1 million, and $1.1 million and $1.9 million, respectively, of stock-based compensation expense for the cost of stock options and time-based restricted stock units issued under the HNI Corporation 2007 Stock-Based Compensation Plan and shares issued under the HNI Corporation 2002 Members' Stock Purchase Plan. At July 3, 2010, there was $12.4 million of unrecognized compensation cost related to nonvested stock-based compensation awards, which the Corporation expects to recognize over a weighted-average remaining requisite service period of 1.4 years. Note C.Inventories The Corporation values its inventory at the lower of cost or market with approximately 84% valued by the last-in, first-out ("LIFO") method. (In thousands) July 3, 2010 (Unaudited) Jan. 2, 2010 Finished products $ $ Materials and work in process LIFO allowance ) ) $ $ 8 Note D.Comprehensive Income and Shareholders' Equity The following table reconciles net income to comprehensive income attributable to HNI Corporation: Three Months Ended Six Months Ended (In thousands) July 3, July 4, July 3, July 4, Net income (loss) $ $ ) $ ) $ ) Other comprehensive income, net of income tax as applicable: Foreign currency translation adjustments ) ) Change in unrealized gains (losses) on marketable securities - - Change in pension and postretirement liability 79 79 Change in derivative financial instruments ) ) Comprehensive income (loss) Comprehensive income attributable to noncontrolling interest 62 7 34 Comprehensive income (loss) attributable to HNI Corporation $ $ ) $ ) $ ) The following table summarizes the components of accumulated other comprehensive loss and the changes in accumulated other comprehensive loss, net of tax, as applicable for the six months ended July 3, 2010: (in thousands) Foreign Currency Translation Adjustment Pension Postretirement Liability Derivative Financial Instruments Accumulated Other Comprehensive Loss Balance at January 2, 2010 $ $ ) $ ) $ ) Year-to date change ) Balance at July 3, 2010 $ $ ) $ ) $ ) During the six months ended July 3, 2010, the Corporation repurchased 372,822 shares of its common stock at a cost of approximately $10.3 million.As of July 3, 2010, $153.3 million of the Corporation's Board of Directors' current repurchase authorization remained unspent. 9 Note E.Earnings Per Share The following table reconciles the numerators and denominators used in the calculation of basic and diluted earnings per share ("EPS"): Three Months Ended Six Months Ended (In thousands, except per share data) July 3, July 4, July 3, July 4, Numerators: Numerator for both basic and diluted EPS attributable to Parent Company net income (loss) $ $ ) $ ) $ ) Denominators: Denominator for basic EPS weighted-average common shares outstanding Potentially dilutive shares from stock-based compensation plans - - - Denominator for diluted EPS Earnings per share – basic $ $ ) $ ) $ ) Earnings per share – diluted $ $ ) $ ) $ ) Certain exercisable and non-exercisable stock options totaling 1,752,242 were not included in the computation of diluted EPS for the three months ended July 3, 2010 because their inclusion would have been anti-dilutive.None of the outstanding stock options or restricted stock units were included in the computation of diluted EPS for the three-month and six-month computation of diluted EPS at July 4, 2009 or the six-month computation of diluted EPS at July 3, 2010, as all would be anti-dilutive due to the current period loss. Note F.Restructuring Reserve and Plant Closures As a result of challenging market conditions and the Corporation's ongoing business simplification and cost reduction strategies, management made the decision in the first quarter of fiscal 2010 to close an office furniture manufacturing facility located in Salisbury, North Carolina and consolidate production into existing office furniture manufacturing facilities.In connection with the closure of the Salisbury location and other office furniture plant closures announced in 2009, the Corporation recorded $2.1 million of charges during the quarter ended July 3, 2010 which included $0.9 million of accelerated depreciation recorded in cost of sales and $1.2 million of other costs which were recorded as restructuring costs.The Corporation had previously recorded $1.3 million of severance costs for approximately 125 members during the first quarter in connection with the closure of the Salisbury facility.The closure and consolidation of the Salisbury facility is expected to be substantially completed by the end of 2010. The following is a summary of changes in restructuring accruals during the six months ended July 3, 2010.This summary does not include accelerated depreciation as this item was not accounted for through the restructuring accrual on the Condensed Consolidated Balance Sheets but is included as a component of "Restructuring and Impairment" in the Condensed Consolidated Statements of Income. 10 (In thousands) Severance Facility Exit Costs & Other Total Balance as of January 2, 2010 $ $ $ Restructuring charges Cash payments ) ) ) Balance as of July 3, 2010 $ $ $ Note G.Discontinued Operations During the first quarter of fiscal 2010, the Corporation committed to a plan to sell a small non-core business of its office furniture segment.The Corporation also sold a small non-core component of its hearth product segment during the first quarter.Revenues and expenses associated with these business operations are presented as discontinued operations for all periods presented. During the first quarter of fiscal 2010, the Corporation recorded a pre-tax charge of $1.0 million to reduce the assets of the office furniture business to fair market value.During the fiscal quarter ended July 3, 2010, the Corporation recorded an additional charge of $1.7 million to reduce the assets held for sale to the current fair market value based on changes in negotiations with prospective buyers.The charges were principally due to the write-down of intangibles not deductible for tax purposes.A pre-tax loss of $0.4 million was recorded at the time of sale of the hearth products component referred to above. Summarized financial information for discontinued operations is as follows: Three Months Ended Six Months Ended (in thousands) July 3, July 4, July 3, July 4, Discontinued operations: Operating profit (loss) before tax $ $ ) $ ) $ ) Benefit for income tax ) ) ) Net profit (loss) from discontinued operations, net of income tax ) ) ) Impairment loss and loss on sale of discontinued operations: Impairment loss and loss on sale of discontinued operations before tax ) - ) - Benefit for income tax ) - ) - Net impairment loss and loss on sale of discontinued operations ) - ) - Loss from discontinued operations, net of income tax benefit $ ) $ ) $ ) $ ) 11 Assets to be disposed of as of July 3, 2010 are recorded as follows: (in thousands) July 3, 2010 Prepaid Expenses and Other Current Assets Receivables $ Prepaid expenses Other Assets Property and equipment Intangible assets - Accounts Payable and Accrued Expenses Accounts Payable Accrued Expenses Total net assets held for sale $ Note H. Goodwill and Other Intangible Assets The table below summarizes amortizable definite-lived intangible assets as of July 3, 2010 and January 2, 2010, which are reflected in the "Other Assets" line item in the Corporation's Condensed Consolidated Balance Sheets: (In thousands) July 3, 2010 Jan. 2, 2010 Patents $ $ Customer relationships and other Less:accumulated amortization $ $ Aggregate amortization expense for the six months ended July 3, 2010 and July 4, 2009 was $4.9 million and $4.9 million, respectively.Based on the current amount of intangible assets subject to amortization, the estimated amortization expense for each of the following five fiscal years is as follows: (In millions) Amortization Expense $ As events such as potential acquisitions, dispositions or impairments occur in the future, these amounts may change. The Corporation also owns trademarks and trade names with a net carrying amount of $41.0 million.The trademarks are deemed to have indefinite useful lives because they are expected to generate cash flows indefinitely. 12 The changes in the carrying amount of goodwill since January 2, 2010, are as follows by reporting segment: (In thousands) Office Furniture Hearth Products Total Balance as of January 2, 2010 Goodwill $ $ $ Accumulated impairment losses ) - ) Goodwill acquired during the quarter - - - Impairment losses - - - Goodwill related to the sale of business units - ) ) Balance as of July 3, 2010 Goodwill Accumulated impairment losses ) - ) $ $ $ The Corporation evaluates its goodwill for impairment on an annual basis during the fourth quarter, or whenever indicators of impairment exist.The Corporation estimates the fair value of its reporting units using various valuation techniques, with the primary technique being a discounted cash flow method.This method employs assumptions that are market participant based.The decrease in the hearth products segment related to the sale of a non-core component during the first quarter. Note I.Product Warranties The Corporation issues certain warranty policies on its office furniture and hearth products that provide for repair or replacement of any covered product or component that fails during normal use because of a defect in design or workmanship. A warranty reserve is determined by recording a specific reserve for known warranty issues and an additional reserve for unknown claims that are expected to be incurred based on historical claims experience.Actual claims incurred could differ from the original estimates, requiring adjustments to the reserve.Activity associated with warranty obligations was as follows during the periods noted: Six Months Ended (In thousands) July 3, 2010 July 4, 2009 Balance at beginning of period $ $ Accruals for warranties issued during period Adjustments related to pre-existing warranties 13 Settlements made during the period ) ) Balance at end of period $ $ 13 Note J.Postretirement Health Care The following table sets forth the components of net periodic benefit cost included in the Corporation's income statement for: Six Months Ended (In thousands) July 3, 2010 July 4, 2009 Service cost $ $ Interest cost Amortization of transition obligation Amortization of (gain)/loss (9
